FILED
                            NOT FOR PUBLICATION                             FEB 10 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50134

              Plaintiff - Appellee,              D.C. No. 3:10-cr-01112-BEN-1

  v.
                                                 MEMORANDUM *
ALEJANDRO MARTINEZ-CASTRO,

              Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Roger T. Benitez, District Judge, Presiding

                           Submitted February 7, 2012 **
                              Pasadena, California

Before: KOZINSKI, Chief Judge, O’SCANNLAIN and N.R. SMITH, Circuit
Judges.

       Alejandro Martinez-Castro stands convicted of illegal reentry in violation of

8 U.S.C. §§ 1326(a) and 1326(b). He appeals the district court’s refusal to




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
suppress evidence garnered from what he argues was an illegal stop. “[W]hen [a

Customs and Border Patrol] officer’s observations lead him reasonably to suspect

that a particular vehicle may contain aliens who are illegally in the country, he may

stop the car briefly and investigate the circumstances that provoke suspicion.”

United States v. Brignoni-Ponce, 422 U.S. 873, 881 (1975). Given the totality of

circumstances, such reasonable suspicion existed here. See United States v.

Garcia-Barron, 116 F.3d 1305, 1307 (9th Cir. 1997).

      Even if there were no reasonable suspicion, Martinez-Castro would not be

entitled to suppress the identity evidence to which he objects. See, e.g., United

States v. Ortiz-Hernandez, 427 F.3d 567, 577 (9th Cir. 2005).

      AFFIRMED.




                                          2